United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CANANDAIGUA VETERANS
ADMINISTRATION MEDICAL CENTER,
Canandaigua, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
James A. Meserve, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-761
Issued: November 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 22, 2012 appellant, through her attorney, filed a timely appeal of the
October 19, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained a back injury in the
performance of duty on May 25, 2010, as alleged.
On appeal, counsel contends that the factual and medical evidence of record is sufficient
to establish that appellant sustained an employment-related back injury on May 25, 2010.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 28, 2010 appellant, then a 38-year-old practical nurse, filed a traumatic injury
claim alleging that on May 25, 2010 she experienced acute back pain with sciatica as a result of
helping a patient get into bed. She stopped work on May 28, 2010.
By letter dated June 14, 2010, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It requested that she submit factual and medical evidence,
including a rationalized medical opinion from an attending physician describing a history of
injury, all prior industrial and nonindustrial injuries to her back and providing a firm diagnosis,
findings, symptoms, test results, treatment, prognosis, period and extent of disability with an
explanation as to how the May 25, 2010 incident caused or aggravated her medical condition.
In a May 26, 2010 prescription note, Dr. Christopher D’Angelo, a Board-certified
internist, ordered physical therapy to treat appellant’s back pain.
In medical reports dated May 26 through July 12, 2010, Dr. Thomas W. Witmer, a
Board-certified internist, obtained a history that, after appellant lifted a patient weighing
approximately 500 pounds at work on May 25, 2010, she had pain in the left low back radiating
into the left buttock and down to the left leg and foot with numbness. It was aggravated by
changing positions or walking. Dr. Witmer listed physical examination findings and diagnosed
acute low back pain with some degree of sciatica and left lumbar radiculopathy. He advised that
the diagnosed conditions were caused by the history of injury. Dr. Witmer further advised that
appellant was temporarily totally disabled as of May 26, 2010. In a July 6, 2010 prescription, he
stated that she remained temporarily totally disabled. In a July 14, 2010 report, Dr. Witmer
again noted that appellant’s acute low back pain with some degree of sciatica was caused or
aggravated by the May 25, 2010 incident.
By letter dated July 2, 2010, the employing establishment controverted appellant’s claim,
contending that on May 25, 2010 she intentionally injured herself and refused assistance based
on accompanying witness statements from her coworkers. It noted that her prior claim for an
April 3, 2010 injury was denied by OWCP due to a lack of supportive medical documentation.2
The employing establishment contended that appellant received proper training regarding lifting
procedures and, thus, she acted negligently on the date of injury.
In a July 21, 2010 decision, OWCP denied appellant’s claim. It found that the evidence
was insufficient to establish that the May 25, 2010 incident occurred as alleged.
On August 10, 2010 appellant requested a review of the written record by an OWCP
hearing representative.
In a May 26, 2010 report, Dr. D’Angelo listed a history that on May 25, 2010 appellant
developed an onset of acute low back pain with radiation in the left leg after transferring a 500pound patient at work. He listed findings on physical examination and diagnosed acute onset of

2

Appellant filed a claim for a back injury she sustained on April 3, 2010 under OWCP File No. xxxxxx929.

2

low back pain with some degree of sciatica. Dr. D’Angelo advised that appellant was totally
disabled for work.
On August 9, 2010 Dr. David L. Hamilton, a Board-certified internist, reported that after
lifting a 497-pound patient at work on May 25, 2010 appellant developed left-sided low back
pain radiating down the left leg to the left foot. Appellant’s pain was aggravated by standing and
sitting too long. She could not lie on her back. Dr. Hamilton listed physical and neurological
examination findings and advised that appellant was totally disabled from performing her regular
work duties. He further advised that her injury was caused by the history of injury.
In a prescription dated September 2, 2010, Dr. Witmer advised that appellant remained
temporarily totally disabled. In reports dated September 14 and 17 and October 12, 2010, he
reiterated his opinion that her acute low back pain with some degree of sciatica and left lumbar
radiculopathy were caused or aggravated by the May 25, 2010 incident and she was disabled. In
a November 11, 2010 report, Dr. Witmer listed findings on physical examination and reviewed
the results of an October 21, 2010 lumbar magnetic resonance imaging (MRI) scan. He
reiterated his prior diagnosis of chronic low back pain with left lumbar radiculopathy and
advised that the diagnosed condition was “possibly” related to an annular tear of L4-5 as shown
on the recent lumbar MRI scan. In a January 10, 2011 report, Dr. Witmer listed physical
examination findings and reviewed the results of a January 6, 2011 computerized tomography
(CT) scan of the abdomen and pelvis. He diagnosed classical left sciatica and advised that the
condition was “probably” related to pressure neuropathy secondary to pressure on the left-sided
sciatic nerve that was related to the way appellant favored her right leg.
In an October 19, 2011 decision, OWCP’s hearing representative affirmed as modified
the July 21, 2010 decision, finding the evidence sufficient to establish that the May 25, 2010
incident occurred as alleged. The hearing representative found that the medical evidence failed
to establish that appellant sustained a back injury causally related to the accepted employment
incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within applicable time limitation;
that an injury was sustained while in the performance of duty as alleged; and that any disability
and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury of an occupational disease.5

3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, supra
note 4.

3

In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.6
In order to meet her burden of proof to establish the fact that she sustained an injury in the
performance of duty, an employee must submit sufficient evidence to establish that she actually
experienced the employment injury or exposure at the time, place and in the manner alleged.7
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.8 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.9 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.10
ANALYSIS
In an October 19, 2011 decision, OWCP accepted as factual that appellant was helping a
patient get into bed on May 25, 2010 while working as a practical nurse. The Board finds,
however, that the medical evidence of record is insufficient to establish that her back condition
was caused or aggravated by the May 25, 2010 employment incident.
Dr. Witmer’s reports dated May 26 through October 12, 2010 provided physical
examination findings and diagnoses of low back pain with some degree of sciatica and left
lumbar radiculopathy. He opined that the diagnosed conditions were caused by the accepted
May 25, 2010 employment incident. Dr. Witmer further opined that appellant was temporarily
totally disabled as of May 26, 2010. While he described his diagnoses and opined that her
ongoing pain and conditions were caused by the accepted employment incident, the Board finds
that he failed to provide a sufficiently rationalized medical opinion explaining how helping a
patient get into bed caused her diagnosed conditions and resultant disability. As noted, part of
appellant’s burden of proof includes the submission of medical evidence explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by her.11 Dr. Witmer’s reports did not explain how the accepted employment incident caused or
aggravated her diagnosed conditions and resulting in total disability. In a November 11, 2010
report, he advised that his diagnosis of chronic low back pain with left lumbar radiculopathy was
6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

7

Linda S. Jackson, 49 ECAB 486 (1998).

8

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
9

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

10

Charles E. Evans, 48 ECAB 692 (1997).

11

See supra note 9.

4

“possibly” related to an annular tear of L4-5 as shown on the recent lumbar MRI scan. In a
January 10, 2011 report, Dr. Witmer reviewed the results of a January 6, 2011 CT scan of the
abdomen and pelvis. He diagnosed classical left sciatica and advised that the condition was
“probably” related to pressure neuropathy secondary to pressure on the left-sided sciatic nerve
that was related to the way appellant favored her right leg. In both reports, Dr. Witmer reiterated
his prior opinion that she was totally disabled. The Board finds, however, that he did not provide
a rationalized medical opinion on causal relationship in these reports. Dr. Witmer’s use of the
words possibly and probably is equivocal and speculative in addressing the cause of appellant’s
conditions and, thus, his opinions are of diminished probative value. Moreover, he did not
attribute the diagnosed conditions and resultant disability to the accepted May 25, 2010
employment incident. Similarly, Dr. Witmer’s prescriptions which advised that appellant
continued to be totally disabled did not provide a firm medical diagnosis or address the causal
relationship between the May 25, 2010 employment incident and any disabling condition.
Medical evidence that does not offer any opinion regarding the cause of an employee’s
conditions is of limited probative value on the issue of causal relationship.12 For the stated
reasons, the Board finds Dr. Witmer’s reports and prescriptions are insufficient to establish
appellant’s claim.
Dr. Hamilton’s report found that appellant’s low back pain was caused by the accepted
May 25, 2010 employment incident. He also found that she was totally disabled from
performing her regular work duties. The Board has consistently held that pain is a symptom, not
a compensable medical diagnosis,13 and a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is
unsupported by medical rationale.14 Dr. Hamilton did not explain how helping a patient get into
bed would cause or contribute to the claimed back condition and resultant disability. Lacking
this medical explanation, the Board finds that his report is insufficient to establish appellant’s
claim.15
Dr. D’Angelo’s report and prescription found that appellant had acute low back pain with
sciatica for which he ordered physical therapy. He also found that she was totally disabled for
work. However, Dr. D’Angelo did not provide an opinion addressing the causal relationship
between the diagnosed condition and resultant disability and the accepted employment
incident.16 The Board finds, therefore, that this evidence is insufficient to establish appellant’s
claim.

12

S.E., Docket No. 08-2214 (issued May 6, 2009); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200
(2004); Michael E. Smith, 50 ECAB 313 (1999).
13

C.F., Docket No. 08-1102 (issued October 10, 2008); Robert Broome, 55 ECAB 339 (2004).

14

T.M., Docket No. 08-0975 (issued February 6, 2009).

15

S.S., 59 ECAB 315, 322 (2008); George Randolph Taylor, 6 ECAB 986, 988 (1954).

16

See cases cited supra note 12.

5

The Board finds that there is insufficient rationalized probative medical evidence of
record to establish that appellant sustained a back injury causally related to the accepted May 25,
2010 employment incident. Appellant did not meet her burden of proof.
On appeal, counsel contended that appellant sustained a back injury causally related to
the May 25, 2010 employment incident. For the reasons stated, the Board finds that she did not
submit sufficiently rationalized probative medical evidence to establish her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a back injury on
May 25, 2010, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the October 19, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 1, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

